Gober, Judge.
This case was before this court at the March term, 1890, and was reported in the 85th Ga. p. 203. The case was brought here by plaintiff upon a nonsuit below. The ease was reversed and sent back for trial before a jury. The main point decided is set forth in the head-note of the former decision: Whether or not a train flagman who was injured while giving signals to the engineer, was in thedine of his duty or was assuming to act for the conductor, and whether or not he *560was guilty of contributory negligence, were questions for the jury.
The facts upon the second trial did not vary materially from those on the former trial. This case was one for the jury. They found a verdict for the plaintiff. No error appears. The head-note sufficiently sets forth the opinion of this court. The judgment is affirmed.